593 So.2d 521 (1991)
In the Interest of M.A., a minor child.
No. 91-2117.
District Court of Appeal of Florida, Fourth District.
December 4, 1991.
As Amended on Motion for Rehearing February 26, 1992.
*522 Sondra R. Schwartz, Fort Lauderdale, for appellant, Department of HRS.
Karen M. Zann of Balocco and Zann, Fort Lauderdale, for appellee, Natural Mother of Minor Child.
PER CURIAM.
We sua sponte dismiss this appeal of a non-final order in a dependency proceeding for lack of jurisdiction. In Department of Health & Rehabilitative Services v. Honeycutt, 584 So.2d 192 (Fla. 5th DCA 1991), the fifth district differentiated issues of child custody in domestic relations matters and dependency proceedings under chapter 39, Florida Statutes, for review under Florida Rule of Appellate Procedure 9.130(a)(3)(C)(iii). We agree that the words of limitation, "in domestic relations matters," preclude our consideration of the instant case under the rule. We note, as did the fifth district, conflict with In the Interest of Unknown P., 546 So.2d 21 (Fla. 3d DCA 1989). We also decline to consider the issue raised by way of our certiorari power.
GLICKSTEIN, C.J., and GUNTHER, J., concur.
STONE, J., concurs specially with opinion.
STONE, Judge, concurring specially.
I concur in the opinion. However, I would also certify the issue to the supreme court rather than to simply note a conflict with The Interest of Unknown P. which is, at best, an uncertain conflict.

ON MOTION FOR REHEARING
PER CURIAM.
We grant, in part, appellant's motion for rehearing and amend our opinion filed December 4, 1991 to add the following:
WE CERTIFY TO THE FLORIDA SUPREME COURT THE QUESTION: WHETHER A NON-FINAL ORDER IN A DEPENDENCY PROCEEDING TRANSFERRING CUSTODY OF A MINOR FROM THE DEPARTMENT OF HEALTH AND REHABILITATIVE SERVICES MAY BE REVIEWED UNDER FLORIDA RULE OF APPELLATE PROCEDURE 9.130(a)(3)(C)(iii).
GLICKSTEIN, C.J., and GUNTHER and STONE, JJ., concur.